Citation Nr: 0204484	
Decision Date: 05/14/02    Archive Date: 05/17/02

DOCKET NO.  97-15 995	)	DATE
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Sioux Falls, South Dakota


THE ISSUE

Entitlement to additional improved death pension benefits for 
1995 based on unreimbursed medical expenses.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at law


                                    WITNESS AT HEARING ON 
APPEAL

The appellant and appellant's daughter

ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION


The veteran had active service from July 1944 to November 
1945.  He died in September 1985.  The appellant was the 
veteran' surviving spouse.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a January 1997 decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office (the M&ROC) in Sioux Falls, South Dakota, which 
determined that certain unreimbursed medical expenses paid by 
the appellant in 1995 could not be deducted from her 
countable income in order to increase her improved death 
pension for that year because the medical expenses had not 
been timely submitted.  The appellant timely appealed.  In 
August 1998, the appellant and her daughter appeared at a 
hearing before a member of the Board.

In a decision dated in March 1999, the Board held that 
entitlement to additional improved death pension benefits for 
1995 based on addition unreimbursed medical expenses paid 
during that year had not been established, and the appeal was 
denied.  The appellant appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In a joint motion dated in July 2000, the 
appellant's attorney and the Office of General Counsel for 
VA, which represents the Secretary of VA in cases that are 
appealed to the Court, filed a joint motion requesting that 
the Court vacate the Board's decision and remand the case to 
the Board for readjudication consistent with the contents of 
the motion.  The Court granted the joint motion in an August 
2000 order.  

In February 2001, the Board remanded the case to the M&ROC 
for additional development.  In October, 2001, the 
appellant's attorney filed a petition for extraordinary 
relief in the nature of mandamus requesting that the Court 
compel the M&ROC to issue a decision in her case.  In an 
order dated in October 2001, the Court ordered that the 
Secretary of VA show cause why a writ of mandamus should not 
issue.  In January 2002, the M&ROC transferred the case back 
to the Board, and the Court dismissed the petition for writ 
of mandamus as moot.  

In February 2002, the Board notified the appellant that the 
member of the Board who conducted her August 1998 hearing was 
no longer employed by the Board and advised her of her right 
to another Board hearing.  In March 2002, the appellant 
requested a videoconference hearing at the South Dakota 
School of Mines and Technology in Rapid City, South Dakota, 
or the Ft. Meade VA facility in Sturgis, South Dakota.  In 
early April 2002, the Board granted the appellant's motion to 
advance her case on the Board's docket; that motion had been 
received at the Board in March 2001, while the case was in 
remand status at the M&ROC.  In its April 2002 letter that 
granted the motion, the Board also explained that hearings 
before a member of the Board are only conducted at a VA 
regional office or at the Board's offices in Washington, D.C.  
The Board enumerated the locations at which the appellant 
could have a videoconference hearing, and gave her the option 
of waiting for the next Travel Board scheduled for the Sioux 
Falls M&ROC.  

As will be explained below, the Board was informed recently 
of the appellant's passing.  Her appeal will be dismissed due 
to her death.  


FINDING OF FACT

In May 2002, the Board was notified by the M&ROC that the 
appellant had died in April 2002.  


CONCLUSION OF LAW

Because of the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of her claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2001). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In May 2002, while this case was pending before the Board, 
the Board was informed that the appellant had passed away in 
April 2002.  A copy of the Certificate of Death has been 
associated with the claims folder.  

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2001); 
38 C.F.R. § 20.1302 (2001).

The Board finds that this case is one in which the law is 
dispositive and that this issue must be dismissed on that 
basis.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Accordingly, for the reasons and bases expressed above, the 
appeal as to the issue of entitlement to additional improved 
death pension benefits for 1995 based on unreimbursed medical 
expenses is dismissed.  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or of any derivative 
claim.  38 U.S.C.A. § 7104(a).  


ORDER

The appeal is dismissed due to the death of the appellant.




		
               Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



